ON MANDATE FROM THE SUPREME COURT
PER CURIAM.
An opinion of this court was entered in this case on June 26, 1998, reversing the disposition order on appeal on two issues. See J.P.C. v. State, 712 So.2d 1229 (Fla. 1st DCA 1998). Upon review by the Supreme Court of Florida, the court quashed our opinion because it determined this court incorrectly held that the trial court erred on one of the issues in imposing low-risk commitment without first seeking a second recommendation from the Department of Juvenile Justice. See State of Florida v. J.P.C., a child, — So.2d - — , 1999 WL 143860 (Fla.1999) [24 Fla. L. Weekly S140]. The Supreme Court opinion was silent as to the second issue, which concerned the assessment for an “ordinance fund”. The Supreme Court has mandated the cause to our court for further proceedings in accordance with its opinion, the rules of this court, and state law.
Therefore, we affirm the disposition order as to the commitment ordered in accordance with the Supreme Court’s directive, but reverse the imposition of the assessment for the “ordinance fund” for the reasons expressed in our earlier opinion.
BARFIELD, C.J., JOANOS and WOLF, JJ., CONCUR.